70 F.3d 1276
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Kerry WOODIN, Plaintiff-Appellant,v.RANDOLPH COUNTY DIVISION OF FAMILY SERVICES;  FrancineSamuels-Nichols;  Moberly Missouri Police Dept.;  Kip Heyde;Jackson County Division of Family Services;  StephanieBeck;  Stephanie Beck;  Grandview Missouri PoliceDepartment;  Jeffery Moreland;  Steven Wilson;  Richard T.O'kell;  Child Advocacy Services, Inc.;  Vicki Love;  ShellyWhitman;  Nelda Woodin, Defendants-Appellees,David HOLLEMAN;  St. Luke's hospital, Of K.C.;  Pam Byrd, Defendants,
No. 94-1263.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 24, 1995.Filed:  November 29, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Kerry Woodin brought this 42 U.S.C. Sec. 1983 action against seventeen defendants including his former wife, two County Divisions of Family Services and their caseworkers, a hospital, medical professionals, police officers, and counselors from a notfor-profit corporation.  Woodin alleged that defendants conspired in various ways to deprive him of numerous constitutional rights in connection with a child-abuse investigation in which he was a suspect.  The district court1 granted defendants' motions to dismiss and for summary judgment.  Woodin appeals.


2
After a thorough review of the record and the parties' briefs, we reject Woodin's arguments for reversal and affirm the orders granting the motions to dismiss and for summary judgment.  See 8th Cir.  R. 47B.



1
 The HONORABLE JEAN C. HAMILTON, Chief Judge, United States District Court for the Eastern District of Missouri;  and on reassignment, the HONORABLE CHARLES A. SHAW, United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of the HONORABLE LAWRENCE O. DAVIS, United States Magistrate Judge for the Eastern District of Missouri